Upon consideration of the report of the referee and the briefs in this case, the referee’s findings of fact and recommendations of guilt are approved. The referee’s recommended sanction is disapproved and the Court hereby directs that respondent receive a public reprimand to be administered by the Board of Governors of The Florida Bar at a date and time to be determined by the Board.
Respondent is further placed on probation for one year, effective immediately, under the following terms and conditions:
(1) attendance at the next scheduled Advertising Workshop of The Florida Bar; and
(2) prior to publication, approval of all advertisements by The Florida Bar’s Standing Committee on Advertising.
Further, Respondent is hereby enjoined from the use of the term “Expert” or “Experts” in all legal advertisements and any trade name.
Judgment is entered for The Florida Bar, 651 East Jefferson Street, Tallahassee, Florida 32399-2300, for recovery of costs from Gary Elvin Doane in the amount of $2,240.46, for which sum let execution issue.
QUINCE, C.J., and PARIENTE, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.
PARIENTE, J., concurs with an opinion, in which CANADY and PERRY, JJ., concur.
LEWIS, J., dissents with an opinion.